Citation Nr: 1303118	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  07-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for cervical spine disability, status post cervical fusion due to degenerative changes, with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to October 2006.

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  

In September 2009, the Veteran testified at a Board hearing before the undersigned at a Central Office hearing in Washington, DC; a transcript of the hearing is of record.

In August 2010, the Board granted the Veteran's claim for a higher initial rating for headaches, but denied the claims for increased initial ratings for lumbar strain, left knee strain, right and left great toe hallux valgus with bunion formation, and right fourth finger strain.  The Board also remanded the claim to the RO, via the Appeals Management Center (AMC) for increased initial rating for cervical spine disability, status post cervical fusion due to degenerative changes, with residual scar, for additional development.  The case has since returned to the Board for further appellate action.  As shown below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through July 2011.  The claims file contains a document printed from Virtual VA summarizing these documents.  In its November 2011 supplemental statement of the case (SSOC), the AMC only identified in the evidence section VA treatment records through September 2010, rather than the July 2011 date of the Virtual VA records.  For the following reasons, however, the Board finds that a remand for initial RO/AMC review of this evidence is not required.  First, there is a presumption that the AMC considered all the evidence then of record in making that decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination . . . must be presumed to have been reviewed by the Department of Veterans Affairs").  Second, the post September 2010 treatment records contained in Virtual VA do not contain additional symptomatology not already of record that will be the basis for the Board's decision and is therefore essentially cumulative of the evidence already of record.  Third, the Veteran's representative, in a November 2011 statement indicated that if additional evidence was located and submitted at a later time, they would waive initial RO consideration of the evidence and asked that the Board consider the new evidence and proceed with adjudication of the appeal.  Consequently, the Board will not remand the claim for consideration of the Virtual VA records not in the physical claims file. 


FINDING OF FACT

The Veteran's service-connected cervical spine disability has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the cervical spine greater than 15 degrees, and there is no favorable ankylosis of the entire cervical spine.  There is also no evidence of incapacitating episodes or separately ratable associated objective neurological abnormalities or disc impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for cervical spine disability, status post cervical fusion due to degenerative changes, with residual scar, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran participated in the BDD program and signed and returned a notice acknowledgement and response form for participating in this program in September 2006.  The letter signed by Veteran addressed the general criteria for assigning disability ratings and effective dates, and notified the Veteran of the responsibilities of the Veteran and VA to substantiate the record.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  In its August 2010 remand, the Board instructed that the RO/AMC obtain a copy of an MRI the Veteran indicated during the Board hearing that he was going to have later in 2009.  The RO/AMC obtained this document, and October 2009 VA cervical spine report, referred to in the discussion below.  The RO/AMC thus complied with the Board's remand instructions in this regard.  The RO/AMC has also obtained the service treatment records and all other identified post service treatment records.  In addition, the Board instructed that the RO/AMC afford the Veteran a new VA examination as to the severity of his cervical spine disability and a September 2010 VA examination was pursuant to this remand instruction.  As shown below, the September 2010 VA examination was adequate because it was based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The RO/AMC thus complied with the Board's August 2010 remand instructions in this regard as well.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2009 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Factual Background

The Veteran's service treatment records reflect onset of neck pain radiating down the arms in August 2005.  An MRI showed degenerative disc disease at C6-7 with an almost extruded disc fragment.  He subsequently underwent anterior discectomy and fusion of C6-7 in December 2005 and C5-6 discectomy and fusion in May 2006.  While his neck pain improved following these surgeries, he reported that the pain continued and was aggravated by impact activities and with lifting.  A September 2006 Physical Evaluation Board report reflects the Veteran's complaints of chronic neck pain without neurologic abnormalities.  Cervical range of motion was limited by pain with localized tenderness.  The Physical Evaluation Board examination report indicates a well-healed surgical incision.  The neck was mildly tender to palpation with no muscle spasm.  A motor, sensory, and reflex examination of the upper extremities was normal.  Range of motion testing revealed flexion to 30 degrees, extension to 20 degrees, left lateral flexion to 18 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 34 degrees.  Flexion was limited to 28 degrees upon repetitive motion.  The examiner diagnosed cervical degenerative disc disease at C5-6, C6-7, status post anterior discectomy and fusion.

Following the Veteran's discharge from service, he was afforded a VA examination in October 2006.   He reported that he experience constant neck pain rated a level of 4 out of a scale of 10.  He indicated that the pain level increased to 8 or 9 with sharp, stabbing pain 2 to 3 times per day, lasting for approximately 30 minutes each day with normal daily activity.  He took medication for treatment.  There were no associated features or symptoms.  He did not use a device for ambulation and gait was not affected.  Limitations on daily activities and occupation included inability to lift greater than 35 pounds, difficulty turning his head, and inability to run or do any other jarring activities.  

On physical examination, the Veteran's gait and posture were normal.  The Veteran had normal positioning of the head with symmetrical appearance of the head and neck.  Range of motion testing revealed flexion to 25 degrees, extension to 30 degrees, rotation to 60 degrees bilaterally, and lateral flexion to 20 degrees bilaterally.  While there was pain on range of motion, no further pain or weakness was detected during repetitive movement.  A neurological examination of the upper extremities yielded normal findings.  The examiner diagnosed postoperative residuals of the neck.  

VA outpatient treatment records include a May 2007 neurology consultation report.  The Veteran presented with a complaint of neck pain and headaches.  He indicated that, while his pain improved upon surgical treatment, he still experienced daily intermittent neck pain and occipital headaches.  Objectively, the Veteran had fairly good range of neck movements except for restriction of neck extension.  Neck muscle strength was normal.  He had normal tone and strength in all four extremities, and a reflex and sensory examination was normal.  His stance and gait were normal.  There were no involuntary movements or incoordination.  Examination of the cervical region revealed mild tenderness over the paraspinal muscles in the midcervial region.  

In September 2007, the Veteran reported continued, daily neck pain.  He indicated that he had been taking naproxen on a daily basis to address his neck pain, and performed neck stretching exercises frequently through the day.  He reported that he had not missed any work days due to the pain.  

A September 2007 VA MRI report reflects straining of the cervical spine with loss of cervical lordosis, status post surgical placement of anterior fixation plate with metallic artifact seen in C5, C6, and C7 vertebrae, disc desiccation at almost all levels in the cervical spine, and minimal right lateral disc osteophyte complex without neural foraminal narrowing or central canal stenosis at C2-C3.  

An April 2008 VA neurology note reflects that the Veteran had not noticed much reduction in his neck pain or headaches.  Again, fairly good range of motion of the neck except for extension and normal neurological findings were indicated.  There was mild tenderness over the paraspinal muscles in the midcervical region with no spasm.  

In September 2008, the Veteran continued to report neck pain without reduction in symptoms.  Range of motion of the neck was intact with only limited extension.  He did not have any localized tenderness of the cervical spine/paraspinal area, and no spasm.  He had normal tone and strength in both upper extremities.  

On VA examination in August 2008, the Veteran complained of constant neck pain.  He indicated that the pain did not travel down his arms.  He rated the pain an intensity of 5-8 on a sale of 1 to 10.  He did not experience flare-ups.  He did not use a brace, walker, or other orthosis.  While he was able to walk and attend to all of his daily activities, he had difficulty driving because he could not turn his head easily.  He worked as a laborer for the railroad, and had not lost any time from work due to this disability.  

On physical examination, there was tenderness to palpation over the neck and upper thoracic vertebrae.  There was no muscle spasm noted.  Curvature of the neck was flat with ankylosis in a favorable position.  Limbs were symmetrical, and posture and gait were normal.  Head position was normal.  Forward flexion was to 25 degrees, extension was to 10 degrees, bilateral lateral flexion was to 15 degrees, and bilateral lateral rotation was to 20 degrees.  There was no decrease in range of motion after 3 repetitions.  On neurological examination, strength and deep tendon reflexes were full and equal bilaterally.  Sensation to vibration was normal, while there was a mild decrease in sensation to pinprick in the left medial arm.  A diagnosis of cervical spine degenerative joint and disc disease, status post fusion, was assigned.  

During the Veteran's September 2009 Board hearing, he testified that he experienced neck pain and could not rotate his head or look up or down completely.  With respect to work, he noted that he experienced increased neck pain if he had to stand or sit for greater than 30 minutes.  Approximately once a week, he had to stop work due to neck pain and stretch his neck.  He did not engage in many physical activities due to his neck pain.  He testified that he sought treatment at VA for primary care and the pain clinic.  The Veteran also noted that while he had a scar associated with his previous surgeries, the scar was not painful or tender.

An October 2009 MRI of the cervical spine revealed anterior plate fixation C5, C6 and C7, unchanged, stable mild disc osteophyte complex C2-C3 and C3-C4, no cervical spinal cord abnormality, and no significant interval change.

On VA examination in September 2010, the Veteran reported continued severe headaches and chronic neck pain.  He denied any numbness or weakness in his extremities, but reportedly experienced a tingling sensation in his hands if he sneezed or coughed.  The Veteran indicated that he experienced daily, constant pain radiating to the head.  He noted that he had difficulty turning his head, and when he drove or walk he had to compensate by turning his whole body.  With respect to incapacitating episodes of spine pain, the Veteran reported that he came home from work once during the past 12 month period and had to lie down due to the severity of his neck pain and headaches.

On inspection of the spine, posture, gait and head position were normal with symmetry in appearance.  There were no abnormal cervical spine curvatures.  The examiner indicated that there was cervical spine ankylosis, but specifically noted that the extent of this ankylosis was, "Part of the cervical spine," and that it was in neutral position.  The examiner also indicated that there were some neurologic symptoms due to nerve root stretching, but a detailed reflex examination of the upper extremities was normal.  A sensory examination was also normal, but there were dysesthesias of the finger/hands with abrupt movements or coughing/sneezing.  A motor examination of the upper extremities was normal.  Muscle tone was normal and there was no muscle atrophy.

There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness on examination.  The examiner noted that muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 20 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 40 degrees, right lateral flexion to 35 degrees, and right lateral rotation to 35 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation in degree after three repetitions of range of motion.  

The examiner also noted that there was a well healed, nontender, non-disfiguring, non-limiting horizontal surgical scar of the anterior neck measuring 3.5 centimeters in length.  There was no underlying tissue damage or functional impairment due to the scar.  An MRI of the cervical spine revealed slight disc bulge at C3 without stenosis and anterior fusion of C5 through C7.  The examiner noted that there were no incapacitating episodes of intervebal disc syndrome.  The Veteran worked full time and missed less than 1 week in the past year to his neck pain disability.  

The examiner concluded by diagnosing degenerative disc disease, status post cervical fusion C5-C7, with residual neck pain, cervicogenic headaches, and limited range of motion.  With respect to the disability's impact on work and daily activities, the examiner noted that it would lead to increased absenteeism and difficulty performing chores, as well as difficulty turning his neck.  He had to turn his entire body when he had to look laterally.  The Veteran was unable to run, but could still walk and perform duties.  He suffered from fatigue secondary to waking up from sleep due to pain and headaches.  

Continued VA outpatient treatment records dated through July 2011 reflect treatment and management of the Veteran's neck pain, including medications and physical therapy.  These records reflect that the Veteran's neck movement was less guarded as a result of physical therapy sessions.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the RO granted service connection for cervical spine disability, status post cervical fusion due to degenerative changes, with residuals scar, in an October 2006 rating decision.  A 20 percent rating was assigned, effective October 19, 2006.  The Veteran appealed the assignment of this rating, and contends that the severity of his cervical spine disability warrants an increased rating.

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (as in effect since September 26, 2003).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Board notes that, as a point of reference, standard or normal ranges of cervical spine motion are as follows:  forward flexion, from 0 to 45 degrees; extension, from 0 to 45 degrees; right and left lateral flexion, each, from 0 to 45 degrees; and right and left lateral rotation from 0 to 80 degrees, each.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71, Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the above, the Board finds that an initial rating in excess of 20 percent for the Veteran's service-connected cervical spine disability, status post cervical fusion due to degenerative changes, with residuals scar, is not warranted at any point during the pendency of the appeal.

As noted above, under the General Rating Formula, a 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Here, while the September 2010 VA examination report reflects ankylosis, the examiner specifically noted that it was favorable ankylosis of part of the cervical spine, not the entire cervical spine.  In addition, there is no evidence that forward flexion of the cervical spine was limited to 15 degrees or less.  At worst, flexion of the cervical spine has been limited to 20 degrees, as documented on the September 2010 VA examination report.  Moreover, none of the VA examination reports or treatment records indicated that there was additional functional impairment due to pain, fatigue, and/or lack of endurance on repetitive motion testing or during flare-ups.  The Veteran indicated on the August 20008 VA examination that he did not experience flare-ups.

The Board notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and associated objective neurologic abnormalities would result in a higher rating for the Veteran's service-connected cervical spine disability.  However, such would not be the case here.  Though dysesthesias involving the hands and fingers and nerve root stretching with some neurological symptoms was noted on examination in September 2010, neurologic testing, including detailed sensory, motor and reflex examinations conducted on VA examinations, has been normal.  For example, October 2006 VA neurological examination of the upper extremities yielded normal findings, May 2007 neurology consultation indicated reflex and sensory examination were normal, with normal tone and strength in the extremities, April 2008 VA neurology note indicated normal neurological findings, August 2008 VA examination indicated normal neurological examination other than mild decrease in sensation to pinprick in the left medial arm, and, although noting some neurological symptoms due to nerve root stretching and dysesthesias of the fingers/hands with abrupt movements or coughing/sneezing, the September 2010 VA examiner indicated that sensory and motor examinations were normal, with normal muscle tone and no muscle atrophy.  Moreover, there is been no diagnosis of radiculopathy or neuropathy noted during examinations or in treatment records.  Given these normal neurological findings, the evidence, including the Veteran's lay statements, do not reflect that there have been associated objective neurologic abnormalities that would approximate mild incomplete paralysis warranting a compensable rating under the diagnostic codes applicable to the nerves relating to the cervical spine.  See 38 C.F.R. § 4.124a, DCs 8510-8513.  There is therefore no basis for any separate, compensable rating for associated objective neurologic abnormalities under note 1 to the General Rating Formula.

Although the rating criteria sets forth rating criteria for intervertebral disc syndrome (IVDS) on the basis of incapacitating episodes, the disability in this case is not shown to involve IVDS.  Moreover, while the Veteran has indicated that he has to lie down and rest at times due to neck pain and headaches, there is no evidence that he has been prescribed best rest by a physician, and the definition of incapacitating episodes in Note 1 to the Formula for Rating IVDS.

The Board has also considered whether the Veteran is entitled to a higher rating based upon residual symptoms related to his cervical spine disability.  Here, while the Veteran complains of headaches related to his neck pain, service connection is in effect for this disability and a separate rating has been assigned.  In addition, while there is scarring associated with the cervical spine surgeries, the Veteran specifically indicating that the scarring was not painful or tender, and the September 2010 examination report reflects that there is no pain or functional limitation associated with the scarring.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his service-connected cervical spine disability.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the claim for increased initial rating has the Veteran's cervical spine disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The symptoms described by the Veteran and those recorded in the treatment notes and examination reports are encompassed within the criteria in the General Rating Formula, the Formula for Rating IVDS, and the regulations pertaining to additional functional loss due to pain, weakness, excess fatigability, or incoordination.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In any event, there is no evidence of frequent hospitalization, and while the cervical spine disability may lead to increased absenteeism or periods of rest while at work, such functional impairment is considered in the rating assigned.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Referral for extraschedular consideration is therefore not warranted.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that a rating in excess of 20 percent for cervical spine disability, status post cervical fusion due to degenerative changes, with residual scar must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102,4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).






ORDER

Entitlement to an initial rating in excess of 20 percent for cervical spine disability, status post cervical fusion due to degenerative changes, with residual scar, is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


